

117 HR 1533 IH: COVID Economic Injury Disaster Loan Relief Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1533IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Ms. Salazar (for herself, Ms. Davids of Kansas, Mr. Meuser, Ms. Craig, and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo extend the deferment of EIDL loans made in response to COVID–19 from 1 year to 2 years.1.Short titleThis Act may be cited as the COVID Economic Injury Disaster Loan Relief Act.2.Extend EIDL defermentWith respect to any loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19, the payment of principal and interest charges shall be suspended for the 2-year period beginning on the date on which such loan is or was made.